internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-128523-02 date date legend company subsidiary state business country sellers a b dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company and subsidiary an extension of time under sec_301_9100-1 through of the procedure and administration plr -128523-02 regulations for company to elect for subsidiary to be disregarded as an entity separate from its owner under sec_301_7701-3 company and subsidiary also requested an extension of time pursuant to sec_301_9100-1 through to make an election under sec_338 of the internal_revenue_code with respect to company’s acquisition of subsidiary the service will respond to that request in a separate letter facts company incorporated under the laws of state is the common parent of an affiliated_group of companies company and its subsidiaries are engaged in business subsidiary is a foreign limited_liability_company formed under the laws of country on a company acquired all of the stock of subsidiary from sellers in a fully taxable transaction company subsequently filed form_8832 entity classification election to make a retroactive election for subsidiary to be disregarded as an entity separate from its owner the form_8832 which specified an effective date of a the stock acquisition_date rather than the day after b was not signed by the sellers company also intended to make a sec_338 election relating to its acquisition of subsidiary stock however company failed to file the form_8023 elections under sec_338 for corporations making qualified_stock_purchase required to make the election company represents that it is not using hindsight in requesting relief and that no specific facts have changed since the due_date for filing the election that make the election more advantageous to company or subsidiary further company represents that granting relief will result in the same aggregate tax_liability with respect to affected taxpayers as had the election been made timely and that company is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 finally company represents that the statute_of_limitations under sec_6501 has not expired for company or subsidiary for the taxable_year of the qualified_stock_purchase or any subsequent taxable_year law analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all of its members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability plr -128523-02 sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed if a purchasing_corporation makes an election under sec_338 regarding an acquired subsidiary an election under sec_301_7701-3 for the acquired subsidiary can be effective no earlier than the day after the acquisition_date within the meaning of sec_338 sec_301_7701-3 provides that for purposes of sec_301_7701-3 if an election under sec_301_7701-3 is to be effective for any period prior to the time that it is filed each person who was an owner between the date the election is to be effective and the date the election is filed and who is not an owner at the time the election is filed must also sign the election sec_301_7701-3 provides that a purchasing_corporation that makes a qualified_stock_purchase of an eligible_entity taxed as a corporation may make an election under sec_338 regarding the acquisition if it satisfies the requirements for the election and may also make an election to change the classification of the target_corporation if a taxpayer makes an election under sec_338 regarding its acquisition of another entity taxable as a corporation and makes an election under sec_301_7701-3 for the acquired_corporation effective at the earliest possible date as provided by sec_301_7701-3 the transactions under sec_301_7701-3 are deemed to occur immediately after the deemed asset purchase by the new target_corporation under sec_338 under the facts as submitted the entity classification election company filed with respect to subsidiary specified a retroactive effective date of a for the election to be valid the signatures of the prior owners of subsidiary the sellers were required pursuant to sec_301_7701-3 however the signatures of the sellers were not obtained there is no authority under the regulations to treat an election that fails to comply with sec_301_7701-3 as valid therefore the entity classification election company filed for subsidiary with an effective date of a was not valid under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except plr -128523-02 subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts submitted and representations made we conclude that company has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 consequently company is granted an extension of time of days from the date of this letter to make an election under sec_301_7701-3 for subsidiary to be disregarded as an entity separate from its owner effective b which is the day after company’s purchase of subsidiary stock and is consistent with an intended sec_338 election company must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether company or subsidiary otherwise are eligible to make the election in addition no opinion is expressed or implied concerning whether company may make a sec_338 election with respect to subsidiary pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company and to a second authorized representative plr -128523-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
